DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06-01-2022 has been entered and considered.
Claims 1-20 are pending in the current application.
Claims 1-20 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al (US 2017/0295248) in view of Liu et al (US 2020/0374744). Hereinafter referred to as Fujishiro and Liu.
Regarding claims 1, 8 and 15. Fujishiro discloses a method for processing communication range information (see at least abstract), comprising: receiving the communication range information of a service data unit from user equipment (see at least paragraphs [0011], [0023]-[0024], [063], [0067] and figure 5 (UE)); determining target information according to the communication range information; transmitting the target information to a base station (see at least paragraphs [0011], [0023]-[0024], [063], [0067] and figure 5 (UE)).
Fujishiro teaches all the limitations of the claimed invention with the exception of an application layer of a sidelink user equipment and that the target information comprises a mapping relationship between the communication range information and a destination address, or buffer information of the destination address corresponding to the communication range information. However, Liu, from the same field of endeavor, teaches, in a LTE network (see paragraph [0100]), UE sidelink services are identified by using application layer (see paragraph [0159]) and UE is capable of associating sidelink information with a destination and buffer information of the destination address (see paragraphs [0160], [0293]-[0294],and [0296]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Liu, as indicated, into the communication method of Fujishiro for the purpose of improving sidelink reliability by and improving sidelink data transmission. 
Regarding claims 2, 9, and 16, 2. Fujishiro in view of Liu discloses a method for processing the communication range information wherein the communication range information comprises at least one of: at least two different levels of communication distance requirement information; minimum communication distance requirement information; maximum communication distance requirement information; communication distance range requirement information layer (see at least paragraphs [0011], [0023]-[0024], [063], [0067] and figure 5 (UE)).
Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Liu and further in view of Yi et al (US 2017/0048745). Hereinafter referred to as Yi 
Regarding claims 3, 10 and 17. Fujishiro in view of Liu discloses all the limitations of the claimed invention with the exception of generating a mapping relationship between the communication range information and a logical channel group or a destination address according to the communication range information, and determining the mapping relationship as the target information layer. However, Yi, from the same field of endeavor, teaches generating a mapping relationship between the communication range information and a logical channel group or a destination address according to the communication range information, and determining the mapping relationship as the target information layer (see at least figure 12, and paragraphs [0113] and [0126]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Yi, as indicated, into the communication method of Fujishiro in view of Liu for the purpose of managing data communication within the network.
Regarding claims 4, 11, and 18. Fujishiro in view of Liu and further discloses a method for processing the communication range information wherein the step of transmitting the target information to the base station comprises transmitting the mapping relationship to the base station through a Radio Resource Control (RRC) message (see at least Yi: paragraph [0047]).
Regarding claims 5, 12 and 19. Fujishiro in view of Liu discloses all the limitations of the claimed invention with the exception of acquiring a mapping relationship between the communication range information and a logical channel group or a destination address, wherein the mapping relationship is configured or pre-configured by a network or defined in a protocol; obtaining buffer information of the logical channel group or the destination address corresponding to the communication range information according to the mapping relationship, and determining the buffer information as the target information.. However, Yi, from the same field of endeavor, teaches acquiring a mapping relationship between the communication range information and a logical channel group or a destination address, wherein the mapping relationship is configured or pre-configured by a network or defined in a protocol; obtaining buffer information of the logical channel group or the destination address corresponding to the communication range information according to the mapping relationship, and determining the buffer information as the target information (see at least figure 12, and paragraphs [0113] and [0126]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Yi, as indicated, into the communication method of Fujishiro in view of Liu for the purpose of managing data communication within the network.
Regarding claims 6, 13 and 20. Fujishiro in view of Liu and further in view of Yi discloses a method for processing the communication range information wherein the step of transmitting the target information to the base station comprises: transmitting the buffer information to the base station through a sidelink buffer status report (see at least Yi: figure 12).
Regarding claims 7 and 14. Fujishiro in view of Liu and further in view of Yi discloses a method for processing the communication range information the mapping relationship between the communication range information and the destination address comprises that one destination address is associated with at least one piece of communication range information (see at least figure 12, and paragraphs [0113] and [0126]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476